Per Curiam.
Respondent was admitted to practice by this Court in 1991. He was admitted to practice in New Jersey in 1992 and maintained an office for the practice of law in that state.
By order dated October 19, 2010, the Supreme Court of New Jersey disbarred respondent for misuse of trust funds, among other professional misconduct.
Pursuant to this Court’s rules (see 22 NYCRR 806.19), petitioner moves for the imposition of discipline based upon the *1575order of the New Jersey Supreme Court. Respondent has submitted affirmations in response that do not raise any of the available defenses to such discipline (see 22 NYCRR 806.19 [d]). We have heard respondent in mitigation.
In view of respondent’s misconduct and his disbarment in New Jersey, we conclude that respondent should also be disbarred in this state.
Peters, J.P, Rose, Lahtinen, Malone Jr. and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).